Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment  and the Request for Continuing Examination filed on 05/27/2022 have been entered. Claims 7-9 remain pending in the application. Claims 7 and 9 have been amended by the Applicant and claims 1-6 were previously withdrawn. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on a national stage entry of application PCT/IB2019/050059 with International Filing Date: 01/03/2019 that claim priority from provisional Application 62629298, filed on 02/12/2018.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 and 9 are rejected under 35 U.S.C. 103 as obvious over Lee et al. (hereafter Lee, of record, see Information Disclosure Statement, dated 01/09/2020)  US 20170187962 A1 in in view of Goldenberg et al. (hereafter Goldenberg) US 20180024329 A1.
In regard to independent claim 7, Lee teaches (see e.g. Figs. 1-6) a method (i.e. method of operating the imaging device 100 module 10 of apparatus and part of user terminal device 1, Abstract, paragraphs [03, 08-26, 45-47, 52-59, 65-70]) comprising: 
a) providing a folded camera (i.e. imaging device 100 of 10 with folded optics structure, paragraphs [45-47, 52-59, 65-70], Fig. 2) having a single lens module (i.e. lens module 105, paragraphs [15-18, 26-27, 52]) having a single lens module optical axis  and a fixed effective focal length (EFL) (i.e. lens module 105 with AF lens 131 movable by AF operator 130 in AF frame 132 along its single optical axis in Y direction of light L2 for focus adjusting function, and OIS 1520 lens in OIS frame 1521 movable by OIS operator 152 in X direction, as such lenses 131 and 1520 are aligned in single optical axis Y direction of light L2 and have fixed effective focal length, as 131 moves only for focus adjustment function and 1520 moves in perpendicular X direction to optical axis Y direction, in lens module tube 105,101, see paragraphs [26-27, 52, 54-59, 65-70], Figs. 4-5), 
an image sensor (image sensor 140, paragraphs 56-59, 65-70], Figs. 4-5), 
a first optical path folding element (OPFE) for folding light arriving from an object in a first optical path (i.e. of first light L1) to a second optical path (i.e. folding into second light L2 along optical axis Y direction) substantially aligned with the lens optical axis (i.e. folded optics 110,110 folding light L1 from object to light L2 along optical axis of 105, Y-direction, paragraphs [53, 65-70], Figs. 4-5), and 
a second OPFE for folding light from the second optical path (for folding L2 light path) to a third optical path (i.e. to third light L3 path) toward the image sensor (i.e. as reflective optics 1510,1511 folding L2 to L3 towards image sensor 140, and also as OIS moving along Y direction, see paragraphs [57-39, 65-70], Figs. 4-5), 
wherein the third optical path is substantially parallel with the first optical path (i.e. as paths of light L1 and light L3 are along Z direction, paragraphs [53-59, 65-70], as depicted in Figs. 4-5) and wherein the first and third optical paths are substantially orthogonal to the second optical path (i.e. as paths of lights L1 and L3 along Z direction are orthogonal to light L2 along Y direction, paragraphs [53, 65-70], Figs. 4-5), 
b) moving the single lens module in a first direction (i.e. moving 105 along Y direction along optical axis of 131, 1520 i.e. along the light L2 path that is in Y direction) substantially parallel to the lens optical axis (i.e. Y direction, paragraphs [26-27, 52, 54-59, 65-70], Figs. 4-5) and in a second direction substantially perpendicular to both the first and second optical paths (as lens module 105,101 moves AF operator lenses 131 along its optical axis in Y direction, and moves OIS 1520 operator/lens movable in X direction that is perpendicular to light L1 and L2 paths in Y and Z directions, see paragraphs 54-59, 65-70], as depicted in e.g. Figs. 4-5); and  
c) moving the second OPFE in the first direction (as reflective optics 1510,1511 as OIS moves along Y direction for OIS operation, see paragraphs [57-39, 65-70], as depicted in Figs. 4-5), 
wherein the combined motion of the single lens module (105) and of the second OPFE is operative to provide focus and to compensate for tilts of the camera around the first and second directions (i.e. as lens module 105, with AF operator lenses 131 provides focusing, and as the optical image stabilization with OIS 1520 operator lens moving in X direction, and reflective optics 1510, 1511 OIS moving along Y direction provide for optical image stabilization for tilts of imaging device 100 of 10, 1, e.g. for hand tremble compensating operation, see paragraphs [57-39, 65-70], as depicted in Figs. 4-5). 
But Lee is silent that the single lens module including all lens elements therein moves as a single integrated unit (as lens module 105 includes AF operator lenses 131 that move along the optical axis Y-direction, and OIS operator lenses that move in X direction, but not as integrated unit,  paragraphs [26-27, 52, 54-59, 65-70], Figs. 4-5). 
However, Goldenberg teaches in the same field of invention of Compact folded camera modules having auto-focus (AF) and optical image stabilization (OIS) capabilities (see Figs. 1-4, 5E, Title, Abstract, paragraphs [02, 10-20, 45, 72-79, 82], with integrated lens module 104, 204 with lenses that moves in Y-Z plane for AF and OIS functions, paragraphs [12-20, 45, 72-79, 82]) and further teaches that the single lens module (104, 204) including all lens elements therein moves as a single integrated unit (i.e. as lens module 104, 204 with all the lenses moves as single integrated module (lens barrel 214) in Y-Z plane for both AF and OIS functions, i.e. in the first direction along the second optical axis for AF and the lens module movement in the second direction orthogonal to the first direction for OIS, compensating for tilt of the camera module around the first direction, by lens actuation sub-assembly 230, while maintaining not increasing the desired folded camera height,  see  paragraphs [12-20, 45, 71-79, 82]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  adapt and modify the single lens module with AF and OIS operator lenses of Lee into integrated single lens module/barrel with all the lenses that move as single integrated module,  in the same fashion for both AF and OIS functions, i.e. in the first direction along the second optical axis for AF and the lens module movement in the second direction orthogonal to the first direction is for OIS according to teachings of Goldenberg, to maintain movement the single lens module in first direction along the second optical axis for AF and in the second direction orthogonal to the first direction for OIS, compensating for tilt of the camera module around the first direction by lens single actuation sub-assembly 230, while maintaining, not increasing the desired folded camera height,  see paragraphs [12-20, 45, 71-79, 82]). 

In regard to independent claim 9, Lee teaches (see e.g. Figs. 1-6) a method for providing focus and optical image stabilization in (i.e. method of operating focusing and optical image stabilization, OIS in the imaging device 100 module 10 of apparatus and part of user terminal device 1, Abstract, paragraphs [03, 08-26, 45-47, 52-59, 65-70]) in a folded camera module (i.e. providing focusing and OIS in imaging device 100 of 10 with folded optics structure, paragraphs [45-47, 52-59, 65-70]) having  
a first optical path folding element (OPFE) for folding light from a first optical path with a first optical axis (i.e. of first light L1 from object along optical axis of 110 along Z-direction) to a second optical path with a second optical axis perpendicular to the first optical axis (i.e. folded optics 110 for folding light L1 along Z direction into second light L2 along optical axis Y direction, perpendicular to Z direction, see paragraphs [53, 65-70], as depicted in e.g. Figs. 4-5), 
a single lens module (i.e. (i.e. lens module 105, paragraphs [15-18, 26-27, 52], Fig.2-3) with a symmetry axis parallel to second optical axis and with a fixed effective focal length (EFL) (i.e. lens module 105,101 tube with AF lens 131 movable by AF operator 130 in AF frame 132 along its optical axis in Y direction of light L2 for focus adjusting function, and OIS 1520 lens in OIS frame 1521 movable by OIS operator 152 in X direction, as such lenses 131 and 1520 are aligned in optical axis Y direction of light L2 and have fixed effective focal length, as 131 moves only for focus adjustment function and 1520 moves in perpendicular X direction to optical axis Y direction, in lens module, 105,101 see paragraphs [15, 26-27, 52.54-59, 65-70], Figs. 4-5), and 
a second OPFE for folding light from the second optical path (for folding L2 light path) to a third optical path (to third light L3 path, i.e. as reflective optics 1510, 1511 for folding L2 to L3 path that is towards image sensor 140, and also as part of OIS is for moving along Y direction, see paragraphs [57-39, 65-70], Figs. 4-5), 
a) moving the single lens module in a first direction (i.e. moving lens module 105 along Y direction along optical axis of 131, 1520 i.e. along the light L2 path that is in Y direction) substantially parallel to the symmetry axis (i.e. presumably along Y direction optical axis of 131, 1520, paragraphs 54-59, 65-70], Figs. 4-5) and in a second direction substantially perpendicular to both the first and second optical paths (as lens module 105,101 moves AF operator lenses 131 along its optical axis in Y direction, and moves OIS 1520 operator/lens movable in X direction that is perpendicular to light L1 and L2 paths in Y and Z directions, see paragraphs 54-59, 65-70], as depicted in e.g. Figs. 4-5); and  
b) moving the second OPFE in the first direction (as reflective optics 1510,1511 as OIS moves along Y direction for OIS operation, see paragraphs [57-39, 65-70], as depicted in Figs. 4-5), 
wherein the combined motion of the single lens module (105) and of the second OPFE is operative to provide focus and to compensate for tilts of the camera around the first and second directions (i.e. as lens tube 101 with AF operator lenses 131 provides focusing, and as the optical image stabilization with OIS 1520 operator lens moving in X direction, and reflective optics 1510, 1511 OIS moving along Y direction provide for optical image stabilization for tilts of imaging device 100 of 10, 1, e.g. for hand tremble compensating operation, see paragraphs [57-39, 65-70], as depicted in Figs. 4-5). 
But Lee is silent that the single lens module including all lens elements therein moves as a single integrated unit (as lens module 105 includes AF operator lenses 131 that move along the optical axis Y-direction, and OIS operator lenses that move in X direction, but not as integrated unit,  paragraphs [26-27, 52, 54-59, 65-70], Figs. 4-5). 
However, Goldenberg teaches in the same field of invention of Compact folded camera modules having auto-focus (AF) and optical image stabilization (OIS) capabilities (see Figs. 1-4, 5E, Title, Abstract, paragraphs [02, 10-20, 45, 72-79, 82], with integrated lens module 104, 204 with lenses that moves in Y-Z plane for AF and OIS functions, paragraphs [12-20, 45, 72-79, 82]) and further teaches that the single lens module (104, 204) including all lens elements therein moves as a single integrated unit (i.e. as lens module 104, 204 with all the lenses moves as single integrated module (lens barrel 214) in Y-Z plane for both AF and OIS functions, i.e. in the first direction along the second optical axis for AF and the lens module movement in the second direction orthogonal to the first direction for OIS, compensating for tilt of the camera module around the first direction, by lens actuation sub-assembly 230, while maintaining not increasing the desired folded camera height,  see  paragraphs [12-20, 45, 71-79, 82]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  adapt and modify the single lens module with AF and OIS operator lenses of Lee into integrated single lens module/barrel with all the lenses that move as single integrated module,  in the same fashion for both AF and OIS functions, i.e. in the first direction along the second optical axis for AF and the lens module movement in the second direction orthogonal to the first direction is for OIS according to teachings of Goldenberg, to maintain movement the single lens module in first direction along the second optical axis for AF and in the second direction orthogonal to the first direction for OIS, compensating for tilt of the camera module around the first direction by lens single actuation sub-assembly 230, while maintaining, not increasing the desired folded camera height,  see paragraphs [12-20, 45, 71-79, 82]). 


Claim 8 is rejected under 35 U.S.C. 103 as obvious over Lee et al. (hereafter Lee, of record, see Information Disclosure Statement, dated 01/09/2020)  US 20170187962 A1 in view of Goldenberg et al. (hereafter Goldenberg) US 20180024329 A1 and further in view of Nanjo US 20070126911 A1 (of record). 
Regarding claim 8, the Lee-Goldenberg combination teaches the invention as set for the above, and Lee teaches (see e.g. Figs. 1-6) that the single lens module (105) is fixedly attached to the first OPFE to form a lens-OPFE assembly (as folded optics 110, and lens module 105 with AF operator lenses 131 as well as zoom lens unit 121 are installed and fixed in lens module tube 105,101 forming the lens module 105, see paragraphs [15-18, 26-27, 52, 54-59, 65-70], Figs. 4-5), and wherein moving the single lens module includes moving the lens-OPFE assembly ( i.e. due to moving as AF operator lenses 131 and/or zoom lens 121 along the optical axis in Y direction of light L2, and due to moving OIS 1520 operator lens in X direction, thus moving at least parts of module 105 with 110, 131, 1520, see paragraphs 54-59, 65-70], Figs. 4-5). 
In the alternative that the above phrase limitation of moving the lens includes moving the lens-OPFE assembly (110, 131,121) requires integrated lens with first OPFE and thus moving the entire lens-OPFE assembly or moving the lens-OPFE assembly as a whole which Lee is silent about, the claim limitation is obvious as follows. Specifically, Nanjo who teaches in the same field of invention of an Image Capture Apparatus and zoom lens (see Figs. 1-3, Title, Abstract, paragraphs [02, 10-16, 44-48, 50]) and shows that lens is integrated with first OPFE (i.e. as prism P1 is integrated and moves together with lens group L13 (and L11) as first lens group G1, paragraphs [46-48], and therefore contributing to minimization of dimensions of the image capture apparatus, e.g. paragraphs [21, 24, 50]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form lens and first OPFE as lens and prism into integrated optical element and thus enable minimization of vertical and horizontal dimensions of the image capture apparatus, (see Lee paragraphs [21, 24, 50], and since it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 US 164 (1893). 


Response to Arguments

Applicant’s arguments filed in the Remarks dated 05/27/2022 with respect to claims 7 and 9 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	
Conclusion 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIN PICHLER/             Primary Examiner, Art Unit 2872